1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 SUTIN, THAYER & BROWNE
 8 A PROFESSIONAL CORPORATION,

 9          Petitioner-Appellant,

10 v.                                                                           NO. 30,791

11 WHITENER LAW FIRM and
12 TYLER AVEY,

13          Respondents-Appellees.


14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Alan M. Malott, District Judge


16 Sutin, Thayer & Browne
17 Kerry C. Kiernan
18 Albuquerque, NM

19   Duhigg, Cronin, Spring & Berlin, P.A.
20   Frank Spring
21   David Berlin
22   Albuquerque, NM

23 for Appellant

24   Santillanes & Neidhardt, P.C.
25   Janet Santillanes
26   James T. Roach
27   Albuquerque, NM
1 for Appellees




                  2
 1                             MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Respondents have filed a motion for rehearing. We grant the motion in order

 4 to correct our inadvertent and erroneous use of the term “judgment lien” in two parts

 5 of the opinion. We deny the motion in all other respects.

 6        Petitioner appeals from a final order granting Respondents’ motions for

 7 summary judgment on all of Petitioner’s claims. In this Court’s notice of proposed

 8 summary disposition, we proposed to reverse in part and affirm in part. Petitioner has

 9 filed a memorandum expressing its support of our proposed summary reversal and its

10 opposition to our proposed summary affirmance. Respondents have filed a joint

11 memorandum in opposition to our proposed summary reversal.                 Having duly

12 considered the parties’ arguments, we reverse the grant of summary judgment on

13 Petitioner’s claim for foreclosure of its charging lien and affirm in all other respects.

14 The Charging Lien

15        Petitioner contends that the district court erred in concluding that Petitioner’s

16 lien was invalid and unenforceable and, on that basis, granting Respondent Whitener’s

17 motion for summary judgment on Petitioner’s claim for foreclosure of the lien. [DS

18 6] In this Court’s notice of proposed summary disposition, we proposed to conclude

19 that the district court erred in granting Whitener’s motion.



                                               3
 1        In Respondents’ memorandum in opposition, they abandon a number of

 2 arguments they made in the district court. On appeal, they argue that: (1) Respondent

 3 is only entitled to a fee in quantum meruit, not the full contractual contingency fee;

 4 (2) Petitioner argued below that it was entitled to the full contractual fee (minus an

 5 equitable amount for Respondent Whitener); and (3) since Petitioner is not entitled to

 6 the contingent fee it claims, this Court should not decide whether Petitioner is entitled

 7 to enforce its charging lien at all. [Resp’ts’ MIO I (Table of Contents, outlining

 8 Respondents’ argument)] We are not persuaded by Respondents’ analysis.

 9        In our notice of proposed summary disposition, we stated that there are four

10 requirements for the imposition of a charging lien. See Computer One, Inc. v.

11 Grisham & Lawless, P.A., 2008-NMSC-038, ¶ 14, 144 N.M. 424, 188 P.3d 1175.

12 “First, there must be a valid contract between the attorney and the client, although the

13 contract need not be express.” Id. The contract does not have to actually provide for

14 a charging lien in order for one to be imposed.           See Cherpelis v. Cherpelis,

15 1998-NMCA-079, ¶ 17, 125 N.M. 248, 959 P.2d 973 (stating that the decision in

16 Sunwest Bank of Roswell, N.A. v. Miller’s Performance Warehouse, Inc., 112 N.M.

17 492, 494, 816 P.2d 1114, 1116 (1991), “did not make the charging lien a matter of

18 pure contract, and it did not abrogate the long-established equitable right of an

19 attorney to seek the aid of the Court to get paid for his or her services. To the extent



                                               4
 1 that Rhodes [v. Martinez], 1996-NMCA-096, ¶ 8, 122 N.M. 439, 925 P.2d 1201,

 2 suggests that a fee agreement must include an explicit charging lien provision before

 3 it will be effective, it is hereby overruled.” (citation omitted)). “Second, there must

 4 be a judgment, or ‘fund,’ that resulted from the attorney’s services.” Computer One,

 5 Inc., 2008-NMSC-038, ¶ 14. With respect to this requirement, when an attorney has

 6 been discharged by a client and replaced by another attorney, the first attorney is

 7 entitled to assert a charging lien if he has made “significant contributions to a case

 8 before being discharged.” Rangel v. Save Mart, Inc., 2006-NMCA-120, ¶ 21, 140

 9 N.M. 395, 142 P.3d 983. “Third, the attorney must have given clear and unequivocal

10 notice that he intends to assert a lien, and notice must be given to the ‘appropriate

11 parties.’” Computer One, Inc., 2008-NMSC-038, ¶ 14 (citation omitted). “Finally,

12 the lien must be timely—notice of the lien must be given before the proceeds from the

13 judgment have been distributed.” Id. (alteration omitted) (internal quotation marks

14 and citation omitted). Respondents do not argue that our proposed analysis regarding

15 the requirements for foreclosure of a charging lien was erroneous, and they do not

16 argue their motion for summary judgment established as a matter of law that Petitioner

17 could not meet any of the requirements. Accordingly, we conclude that the district

18 court erred in granting Respondent Whitener’s motion for summary judgment on the

19 charging lien.



                                              5
 1        Instead of directly addressing the requirements for foreclosure of a charging

 2 lien, Respondents focus on the amount that Petitioner may or may not be entitled to

 3 collect pursuant to such a lien. Respondents argue that Guest v. Allstate Ins. Co.,

 4 2010-NMSC-047, 149 N.M. 74, 244 P.3d 342, makes clear that Petitioners are only

 5 entitled to recover in quantum meruit, and then, despite the fact that our case law

 6 indicates that a number of factors are considered in evaluating the reasonable value

 7 of an attorney’s services under quantum meruit principles, see Calderon v. Navarette,

 8 111 N.M. 1, 3, 800 P.2d 1058, 1060 (1990) (considering, in awarding an attorney fee

 9 under a quantum meruit theory, “the skill required, the nature and character of the

10 controversy, the amount involved, the importance of the litigation, and the benefits

11 derived therefrom”), Respondents suggest that the only measure of what Petitioner

12 would be entitled to recover would be its hourly rate for the actual hours expended on

13 Respondent Avey’s case. [Resp’ts’ MIO 12] Because the district court granted

14 summary judgment on the issue of Petitioner’s ability to foreclose on its lien against

15 Respondent Whitener, it did not reach the issue of the measure of any fee Petitioner

16 may be entitled to if it establishes that it is in fact entitled to a fee. We decline to

17 review a matter that has not been addressed in the first instance by the district court.

18 See Peña Blanca P’ship v. San Jose Cmty. Ditch, 2009-NMCA-016, ¶ 8, 145 N.M.

19 555, 202 P.3d 814 (noting that there is a preference for having legal issues decided by



                                              6
 1 the district court in the first instance). It is on this basis that we also refuse

 2 Petitioner’s invitation to decide how to quantify any fee to which it may prove to be

 3 entitled on remand. [Pet’r Mem. 5-7]

 4        We recognize that Respondents’ argument regarding the amount of the fee is

 5 not solely directed at what may occur on remand. Rather, Respondents argue that

 6 because Petitioner is only entitled to, if anything, a fee in quantum meruit, and

 7 because Petitioner voluntarily dismissed its claim of unjust enrichment against

 8 Respondent Avey, Petitioner effectively abandoned an argument that it was entitled

 9 to anything from anyone. We disagree. As Petitioner made clear throughout this

10 litigation, Petitioner never intended to sue Respondent Avey, as it believed that under

11 the facts of this case, its claim was properly brought against Respondent Whitener.

12 Petitioner originally filed its claim for foreclosure of its charging lien against

13 Respondent Whitener. [RP 1-4] Petitioner only added claims against Avey when,

14 pursuant to Respondent Whitener’s motion to dismiss for failure to state a claim [RP

15 13-19], the district court stated that it was necessary to join Avey as a party and that

16 it believed that Petitioner’s claim was actually properly brought against Avey [RP 62-

17 64, 65]. Petitioner then brought several claims against Avey, all but one of which it

18 subsequently dismissed. [RP 67-76, 386] Petitioner’s dismissal of these claims was

19 simply a reflection of the fact that the party from whom it believed it was entitled to



                                              7
 1 recover was not Avey, but Respondent Whitener. Petitioner’s dismissal of its unjust

 2 enrichment claim against Avey does not provide any basis for barring recovery from

 3 Respondent Whitener.

 4 Petitioner’s Motion for Summary Judgment

 5        In this Court’s notice of proposed summary disposition, we proposed to

 6 conclude that the district court did not err in denying Petitioner’s motion for partial

 7 summary judgment on the issue of its entitlement to a fee, since there was at a

 8 minimum a disputed issue of material fact as to whether Petitioner made “significant

 9 contributions” to the recovery in this case, so that a trial on the issue, rather than

10 summary judgment, would have been necessary. Petitioner responds that because

11 Petitioner cited expert opinion testimony that its work made significant contributions

12 to Avey’s case and Respondent only denied this fact, summary judgment was

13 required. We disagree.

14        “We are mindful that summary judgment is a ‘drastic remedial tool which

15 demands the exercise of caution in its application,’ and we review the record in the

16 light most favorable to support a trial on the merits.” Woodhull v. Meinel, 2009-

17 NMCA-015, ¶ 7, 145 N.M. 533, 202 P.3d 126 (citation omitted). Even when there are

18 no disputes about the underlying facts, it is only when “the undisputed facts lend

19 themselves to only one conclusion” that the issue may properly be decided as a matter



                                              8
 1 of law. See Ovecka v. Burlington N. Santa Fe Ry. Co., 2008-NMCA-140, ¶ 9, 145

 2 N.M. 113, 194 P.3d 728 (“[W]hen no facts are in dispute and the undisputed facts lend

 3 themselves to only one conclusion, the issue may properly be decided as a matter of

 4 law.”). Here, we do not agree that the facts put forth by Petitioner established as a

 5 matter of law that Petitioner made “significant” contributions to the case. First, we

 6 note that Petitioner provides no argument about what standard should be used in

 7 evaluating whether an attorney’s contribution is “significant” as a matter of law, and

 8 we therefore cannot conclude that Petitioner has demonstrated that the district court

 9 erred under any particular legal standard. Furthermore, even if we were to simply

10 attempt to apply the plain meaning of the phrase “significant contribution to the case,”

11 we would not be able to conclude that the facts put forth by Petitioner, viewed in the

12 light most favorable to a trial on the merits, led to “only one conclusion” about

13 whether or not its contribution was “significant.” Petitioner provided evidence that

14 it attorney spent 68.25 hours of work on Respondent Avey’s case. [RP 217] This

15 work included investigating the liability of the other driver in the accident,

16 communicating with the driver’s insurance company about the case and the driver’s

17 policy limits, hiring an accident reconstruction expert, looking into the possibility of

18 a tort claim against the State and of a product liability claim, communicating with the

19 insurance company in order to preserve evidence of a possible product liability claim,



                                              9
 1 gathering medical records, investigating a burn incident at the hospital, and speaking

 2 with Avey and his parents about options for recovery. [RP 217; see also RP 38-43]

 3 Viewing this evidence in the light most favorable to a trial on the merits, we cannot

 4 say that these contributions were, as a matter of law, significant contributions to

 5 Avey’s case. We note that, at least under the facts of this case, it is difficult to assess

 6 the significance of Petitioner’s contribution without further information about the

 7 merits of the case that was settled or the reasonableness or thoroughness of

 8 Petitioner’s investigation of the other possible causes of action against other parties.

 9 It is also difficult to assess the significance of Petitioner’s contributions without

10 knowing what Respondent Whitener did to settle the case. Accordingly, we conclude

11 that the facts set forth by Petitioner did not establish as a matter of law that it made

12 significant contributions to Avey’s case. Therefore, the district court did not err in

13 denying Petitioner’s motion for summary judgment on this issue.

14        To the degree that Petitioner’s argument regarding its expert’s opinion that

15 Petitioner’s contribution was “significant” is intended to suggest that this expert

16 opinion must be determinative of the issue, we disagree. Even when expert testimony

17 is required in order to prove a claim, the district court is not bound by such an opinion.

18 Cf. See State v. Alberico, 116 N.M. 156, 164, 861 P.2d 192, 200 (1993) (stating that

19 “an expert’s opinion is not conclusive of a fact in issue even though the opinion may



                                               10
 1 be uncontroverted”). Petitioner’s expert’s opinion was just one part of the evidence

 2 that the district court was required to review in the light most favorable to a trial on

 3 the merits.

 4 The Right to a Jury Trial

 5        Petitioner asserts that the district court erred in determining that Respondents

 6 had a right to a jury trial. [DS 6] In our notice of proposed summary disposition, we

 7 proposed to find no error, based on the ruling actually made by the district court. We

 8 stated that, to the degree that Petitioner asked this Court to review a ruling that did not

 9 occur, that is, a ruling that Respondent was entitled to a jury trial on the foreclosure

10 claim, we declined to do so. Petitioner responds by continuing to argue that a jury

11 trial may not be had on Petitioner’s claim for foreclosure of its charging lien. [Pet’r

12 Mem. 9-11] As Petitioner acknowledges that the district court never ruled on this

13 issue, we decline to address it as a basis of a claim of error on appeal. See Pena

14 Blanca P’ship, 2009-NMCA-016, ¶ 8 (noting that there is a preference for having

15 legal issues decided by the district court in the first instance).

16 Motion in Limine

17        Petitioner asserts that the district court erred in denying a motion in limine that

18 sought to prevent Avey from testifying about the reasons he decided to terminate the

19 contract between himself and Petitioner. [DS 6] In our notice of proposed summary



                                               11
 1 disposition, we proposed to find no error in the district court’s ruling, which simply

 2 stated that it declined to categorically exclude this evidence, but that it would carefully

 3 monitor any such testimony in order to avoid prejudice to Petitioner. Petitioner

 4 responds by repeating its argument based on the general rule that when a former client

 5 asserts that he fired an attorney for cause, he must establish this fact through expert

 6 testimony. See Walters v. Hastings, 84 N.M. 101, 106-07, 500 P.2d 186, 191-92

 7 (1972). Petitioner states that the district court’s ruling was unclear and that this Court

 8 should reverse to the extent that the district court ruling “may permit non-expert

 9 testimony to attempt to prove that Avey had cause to discharge [Petitioner].” [Pet’r

10 Mem. 12] Petitioner’s argument does not demonstrate reversible error on appeal. The

11 reason that the district court’s ruling is unclear regarding what it will and will not

12 admit into evidence is that there has not yet been a trial and the district court has

13 therefore had no opportunity to admit or deny any particular evidence. Because it has

14 not had the opportunity to make such rulings, this Court cannot say that it has abused

15 its discretion. Cf. State v. Griego, 2004-NMCA-107, ¶ 12, 136 N.M. 272, 96 P.3d

16 1192 (noting that a district court’s order on a motion in limine that permitted certain

17 impeachment evidence could not be effectively reviewed on appeal because the case

18 was dismissed and the proposed impeachment never took place). Furthermore, this

19 Court will only reverse an evidentiary ruling if the ruling has prejudiced the party



                                               12
 1 claiming error. See Rule 11-103(A) NMRA (“Error may not be predicated upon a

 2 ruling which admits or excludes evidence unless a substantial right of the party is

 3 affected[.]”); see also In re Estate of Heeter, 113 N.M. 691, 695, 831 P.2d 990, 994

 4 (Ct. App. 1992) (“On appeal, error will not be corrected if it will not change the

 5 result.”). Where, as here, no evidence has actually been admitted, Petitioner cannot

 6 demonstrate prejudice.

 7        Therefore, for the reasons stated in this opinion and in our notice of proposed

 8 summary disposition, we reverse the district court’s order granting summary judgment

 9 on Petitioner’s claim for foreclosure of its charging lien against Respondent Whitener.

10 We affirm in all other respects.

11        IT IS SO ORDERED.



12                                                _______________________________
13                                                MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:



15 ______________________________
16 JAMES J. WECHSLER, Judge



17 ______________________________
18 TIMOTHY L. GARCIA, Judge

                                             13